Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 has been considered by the examiner.
Examiner’s Comment
Claim 1 is allowable. Claims 6, 9-11, and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 01/22/2019, is hereby withdrawn and claims 6, 9-11, and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Examiner’s Comment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Steven Ormiston on 03/09/2022.
The application has been amended as follows: 
In claim 11, line 4, the term - - liquid - - has been inserted before the term “coalescing”.
In claim 11, line 4, the term “on to build material” has been deleted.
In claim 11, line 5, the term - - liquid - - has been inserted before the term “coalescing”.
In claim 11, line 5, the term “on to build material” has been deleted.
In claim 11, line 8, the term “dispensed on to layered build material” has been deleted.
In claim 11, line 14, the term - - the powdered - - has been inserted before the term “build material”.
In claim 11, line 15, the term “a” has been changed to - - the - -.
In claim 11, line 15, the term “layered” has been changed to - - a layer of the - -.
In claim 11, line 16, the term - - powdered - - has been inserted before the term “build material”.
In claim 11, line 17, the term “a coalescence” has been changed to - - the liquid coalescing - -.
In claim 11, line 17, the term “layered” has been changed to - - the layer of the powdered - -.
In claim 11, line 18, the term - - the - - has been inserted after the term “bordering”.
In claim 11, line 18, the term “on to patterned build material” has been changed to - - on to the patterned build material - -.
In claim 11, line 19, the term - - the layer of the powdered - - has been inserted before the term “build material bordered”.
In claim 11, line 19, the term - - the - - has been inserted after the term “bordering”.
In claim 11, line 19, the term “on to patterned build material” has been changed to - - on to the patterned build material - -.
In claim 11, line 20, the term - - the - - has been inserted before the term “patterned”.
In claim 11, line 20, the term “on to patterned build material” has been changed to - - on to the patterned build material - -.
In claim 11, line 21, the term “a band” has been changed to - - the band - -.
In claim 11, line 21, the term “a peak” has been changed to - - the peak - -.
In claim 11, line 22, the term “a” has been changed to - - the liquid - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-6, 9-11, and 14-20 are allowed for the reasons provided in Section 4 of the previous Office action, mailed 04/26/2022, and in view of the Examiner’s amendment in Sections 2-3 of the previous Office action.
Regarding claim 1, the prior art of record does not teach or suggest a lighting device for an additive manufacturing machine, comprising:
an array of light sources each emitting monochromatic light within a band of wavelengths that includes a peak light absorption of a liquid coalescing agent to be dispensed on to layered build material,	where each of the light sources is a single light source emitting monochromatic light with a spectral intensity of at least 1X1012 Wm-3sr-1,
in combination with the other limitations in the claim.
It is noted that the claimed units of Wm-3sr-1 for the spectral intensity correspond to optical intensity per unit area per unit solid angle per unit wavelength (ie. Wm-3sr-1 = Wm-2sr-1m-1).  Therefore, each of the light sources in the array must emit monochromatic light within a band of wavelengths that includes a peak light absorption of a liquid coalescing agent and with a spectral intensity of at least 1X1012 Wm-2sr-1m-1 for the emitted light.
Miller (UG PG Pub 2016/0033756), previously made of record, and Zediker (US PG Pub 2016/0067780), made of record herein, are considered to be the closest prior art of record.
Miller teaches a lighting device for an additive manufacturing machine, comprising an array of light sources (para. 0004) each emitting monochromatic light within a band of wavelengths that includes a peak light absorption of a liquid coalescing agent to be dispensed on to layered build material (paras. 0009, 0011, 0035, and 0037), but is silent regarding the spectral intensity of the emission from each of the light sources.
Zediker teaches a lighting device for an additive manufacturing machine, comprising an array of light sources each emitting monochromatic light within a band of wavelengths (visible laser diode array of Figs. 3-4 and 6) where each of the light sources is a single light source emitting monochromatic light with a brightness of 20 MWcm-2sr-1   [=200,000 MWm-2sr-1]   (para. 0067).  However, Zediker is silent regarding the spectral intensity of the emission from each light source, as expressed in the claimed units of Wm-3sr-1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745